Case 3:20-cv-00330-DJH-LLK Document 85-16 Filed 12/04/20 Page 1 of 3 PageID #: 2115




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

  LEXINGTON INSURANCE COMPANY,

        PLAINTIFF,

  v.                                          CIVIL ACTION NO. 3:20-CV-00330
  THE AMBASSADOR GROUP LLC d/b/a              Electronically Filed
  AMBASSADOR CAPTIVE SOLUTIONS;
  GAGLIARDI INSURANCE SERVICES,               JUDGE DAVID J. HALE
  INC.; GOLDENSTAR SPECIALTY                  MAGISTRATE JUDGE LANNY KING
  INSURANCE, LLC; PERFORMANCE
  INSURANCE COMPANY SPC on behalf of
  GOLDENSTAR HOLDINGS COMPANY SP
  and on behalf of SMART INSURE SP; and
  BRANDON WHITE,

        DEFENDANTS.

  STATE NATIONAL INSURANCE
  COMPANY, INC. and NATIONAL
  SPECIALTY INSURANCE COMPANY,

        PLAINTIFF-INTERVENORS,

  v.

  THE AMBASSADOR GROUP LLC d/b/a
  AMBASSADOR CAPTIVE SOLUTIONS;
  BRANDON WHITE; PERFORMANCE
  INSURANCY COMPANY, SPC; EPREMIUM
  INSURANCE AGENCY, LLC; and
  GAGLIARDI INSURANCE SERVICES, INC.,

        DEFENDANTS IN INTERVENTION.
Case 3:20-cv-00330-DJH-LLK Document 85-16 Filed 12/04/20 Page 2 of 3 PageID #: 2116




  GAGLIARDI INSURANCE SERVICES,
  INC.; GOLDENSTAR SPECIALTY
  INSURANCE, LLC; PERFORMANCE
  INSURANCE COMPANY SPC, EPREMIUM
  INSURANCE AGENCY, LLC,

         CROSS-CLAIMANTS,

  v.

  THE AMBASSADOR GROUP LLC d/b/a
  AMBASSADOR CAPTIVE SOLUTIONS,
  BRANDON WHITE, and PERFORMANCE
  INSURANCE COMPANY SPC,

         CROSS-DEFENDANTS.



                       DECLARATION OF JOSEPH DAVINA
       IN SUPPORT OF PLAINTIFFS’ CONSOLIDATED BRIEF IN OPPOSITION TO
            PERFORMANCE’S MOTION TO DISMISS AND MOTION TO STAY

         I, Joseph Davina, declare as follows:

         1.     I am currently the Vice President of AIG Captive Solutions, a division of American

  International Group, Inc. (“AIG”), a publicly traded insurance holding company. AIG directly or

  indirectly owns a number of insurance companies, including Lexington Insurance Company

  (“Lexington”). I have been employed by AIG subsidiary companies since 2006. Since 2018, I

  have had managerial oversight of certain of AIG’s group captive reinsurance programs. I submit

  this declaration, of my own personal knowledge and based upon AIG’s books and records, in

  support of Plaintiffs’ Consolidated Brief in Opposition to Performance Insurance Company SPC’s

  Motion to Dismiss for Lack of Personal Jurisdiction and Motion to Stay.

         2.     Attached hereto as Exhibit 1 and bearing Bates number AIG00001767 is a true and

  accurate copy of a document that I received on May 9, 2019, via email from Brandon White

  through what I recognize to be his work email domain (brandon.white@ambassadorcaptive.com)



                                                 2
Case 3:20-cv-00330-DJH-LLK Document 85-16 Filed 12/04/20 Page 3 of 3 PageID #: 2117




  purporting to be the materials for the Performance Insurance Company SPC Board Meeting for

  Gen-1 Insurance Company SP.

         3.     Attached hereto as Exhibit 2 and bearing the Bates number AIG00010816 is a true

  and accurate copy of a document that I received on March 15, 2018, via email from Brandon White

  through what I recognize to be his work email domain (brandon.white@ambassadorcaptive.com)

  purporting to be the Streamline SP Business Plan and reflecting the corporate structure of

  Performance Insurance Company SPC.

         4.     I declare under penalty of perjury that the foregoing is true and correct.

         Executed on the 2nd day of December, 2020.




                                                  3
